Citation Nr: 0403024	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  02-12 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW) of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from August 1949 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Private medical records from M.A.K., M.D., dated January 2000 
to December 2001 show that the veteran had a total right knee 
replacement in November 2001.  Follow up note dated in 
December 2001 indicates that the veteran was doing well with 
his knee thus far.  It was noted that he was a month out of 
surgery and the veteran had good range of motion and good 
stability.  The operative wound was healed and benign.  X-
rays showed good position of the prosthesis.  The veteran 
indicated that it still felt a bit weak to him and the 
examiner noted that he was going to refer the veteran to 
outpatient physical therapy a couple times a week for one 
month.  The veteran is entitled to a VA examination since he 
has not had an examination to ascertain the severity of his 
disability post-surgery.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and severity of his right leg 
fragment wound residuals.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
examination must include responses to 
each of the following items:

A.  Does the veteran have limitation of 
motion of the thigh with flexion limited 
to 30 degrees?

B.  Does the veteran have limitation of 
motion of the thigh with flexion limited 
to 20 degrees?

C.  Does the veteran have limitation of 
motion of the thigh with flexion limited 
to 10 degrees?

D.  Does the veteran impairment of the 
thigh with limitation of abduction and 
motion lost beyond 10 degrees?

E.  Does the veteran have ankylosis of 
the right knee with favorable angle in 
full extension, or in slight flexion 
between 0 degrees and 10 degrees?

F.  Does the veteran have ankylosis of 
the right knee in flexion between 10 
degrees and 20 degrees?

G.  Does the veteran have ankylosis of 
the right knee in flexion between 20 
degrees and 45 degrees?

H.  Does the veteran have ankylosis of 
the right knee extremely unfavorable, in 
flexion at an angle of 45 degrees or 
more?

I.  Does the veteran have recurrent 
subluxation or lateral instability?  If 
so, would it be considered slight, 
moderate, or severe?

J.  Does the veteran have semilunar 
dislocated cartilage with frequent 
episodes of "locking" pain, and 
effusion into the joint?

K.  Does the veteran have limitation of 
motion of the right leg with flexion 
limited to 30 degrees?

L.  Does the veteran have limitation of 
motion of the right leg with flexion 
limited to 15 degrees?

M.  Does the veteran have limitation of 
motion of the right leg with extension 
limited to 15 degrees?

N.  Does the veteran have limitation of 
motion of the right leg with extension 
limited to 20 degrees?

O.  Does the veteran have limitation of 
motion of the right leg with extension 
limited to 30 degrees?

P.  Does the veteran have limitation of 
motion of the right leg with extension 
limited to 45 degrees?

Q.  The examiner should also state 
whether the veteran's shell fragment 
wound exhibits current muscle damage, 
neurological deficits, or any pain and/or 
weakness.

2.  Ensure that all provisions of VCAA 
are properly applied in the development 
of the appellant's claims.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal, taking 
into account the entire record.  If the 
benefits sought are not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




